Citation Nr: 0304022	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  99-18 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for multiple joint pain due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to November 
1969 and from January 1972 to September 1977.  He also served 
from November 1990 to January 1992, when he was recalled to 
active duty as a member of the Army National Guard, with 
service in Southwest Asia during the Persian Gulf War (PGW).

His claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  The Board remanded the 
case to the RO in December 2000 for additional development.  
That development has been completed.  In August 2002, the 
Board also undertook additional development, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2).  The Board 
also provided notice to the veteran of the development, as 
required by Rule of Practice 903 (67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  The 
case is once again before the Board for review.  

The Board notes further, that in the December 2000 remand, 
the Board referred to the RO the issue of entitlement to 
service connection for a right knee disorder to include as 
secondary to the veteran's service-connected left knee 
disorder which appeared to have been raised by the veteran.  
As it does not appear that the RO has acted on this claim at 
this time, it is again referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim. 

2.  The veteran's joint pain involving his knees, lumbar 
spine and wrists has been attributed to known clinical 
diagnoses and, therefore, will not be considered in 
evaluating his multiple joint pain due to an undiagnosed 
illness.

3.  The veteran's multiple joint pain due to an undiagnosed 
illness is manifested by subjective complaints of pain in his 
feet, ankles, hips, elbows, shoulders and neck, with no 
objective findings shown, including limitation of motion.  A 
VA examiner in April 2001 stated that the only joints which 
seemed to cause visible pain were the hips, both of which 
exhibited normal motion. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for the veteran's multiple joint pain due to an 
undiagnosed illness have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5003 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an initial evaluation in excess of 20 
percent for his service-connected multiple joint pain due to 
an undiagnosed illness.  In the interest of clarity, the 
Board will initially discuss whether this issue has been 
properly developed for appellate purposes.  The Board will 
then address the issue on appeal, providing relevant VA law 
and regulations, a factual background, and an analysis of the 
issue on appeal.

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  The VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See 38 C.F.R.      § 
3.159. 

In this case, the Board finds that the RO has fundamentally 
complied with the duty-to-assist requirement of the VCAA.  
The veteran underwent VA orthopedic examinations in March 
1998 and April 2001, which included findings for each of the 
veteran's joints at issue.  Additional development was also 
performed by the Board in August 2002, at which time the 
Board requested that a VA examiner review the claims file and 
comment on the etiology of the veteran's right knee pain.  
See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2).  That development was performed in 
December 2002.  The Board finds that there does not appear to 
be any outstanding medical records that are relevant to this 
appeal.  Finally, the Board notes that the veteran testified 
at a hearing in November 1999.

The Board further observes that the discussions in the rating 
decision of October 1998, the statement of the case issued in 
July 1999, the supplemental statements of the case issued in 
October 2001 and January 2002, as well as various letters by 
the RO have informed the veteran of the information and 
evidence necessary to substantiate his claim.  The RO and 
Board also notified the veteran of the evidence, if any, he 
was expected to obtain and which evidence, if any, VA would 
obtain.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
In a June 2001 letter, the RO notified the veteran of the 
VCAA, specified the evidence the veteran needed to submit, 
and noted that VA had requested an examination to support his 
claim.  The RO also informed the veteran that he could 
contact that office by telephone if he had any questions or 
needed assistance with his claim.  In a November 2002 letter, 
the Board notified the veteran of the additional development 
it was undertaking.  Id.

The Board thus finds that further development of the record 
is not necessary and that additional advisement under 38 
U.S.C. § 5103(a) is not required.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  
Disposition of the veteran's claim at the present time is 
appropriate.

II.  Discussion

In an October 1998 rating decision, the RO granted service 
connection for multiple joint pain due to an undiagnosed 
illness, and assigned a 10 percent evaluation effective 
January 1994.  After the veteran disagreed with the 10 
percent evaluation and submitted additional evidence, a 
hearing officer issued a decision in March 2000, wherein an 
increased evaluation to 20 percent was granted from January 
1994.  

Since the veteran's claim arises from his disagreement with 
the initial evaluation assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Therefore, the issue 
before the Board is entitlement to an initial evaluation in 
excess of 20 percent for multiple joint pain due to an 
undiagnosed illness.  For the reasons set forth below, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim. 

A chronic disability resulting from an undiagnosed illness is 
evaluated by using the criteria from the Rating Schedule for 
a disease or injury in which the functions affected, 
anatomical localization, or symptomatology is similar.  38 
C.F.R.              § 3.317(a)(4) (2002).  In effect, such 
disabilities are rated by analogy to disabilities listed in 
the Rating Schedule.  See 38 C.F.R. § 4.20 (2002).  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's multiple joint pain has been evaluated by 
analogy to degenerative arthritis under Diagnostic Code (DC) 
5003.  Under this code, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted for X-ray evidence of arthritic 
involvement of two or more major joints, and a 20 percent 
rating is warranted when there is X-ray evidence of arthritic 
involvement of two or more major joints with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003 
(emphasis added).  The shoulder, elbow, wrist, hip, knee, and 
ankle are all considered major joints.  38 C.F.R. § 4.45(f).

Turning to the evidence, the veteran was seen for complaints 
of joint pain at Rheumatology Associates and at the 
Louisville Orthopedic Clinic in 1997 and 1998 after returning 
from the PGW.  It was also shown that he suffered from 
osteoarthritis of the knees and an acute lumbosacral strain.  
No objective findings were shown, however, except for the 
veteran's knees and lumbosacral spine, neither of which are 
for consideration in evaluating the veteran's joint pain due 
to an undiagnosed illness.  Treatment records also show that 
the veteran suffered from carpal tunnel syndrome involving 
both wrists.

Similarly, no objective findings were shown when examined by 
VA in March 1998.  At that time, the veteran reported joint 
pain in his ankles, knees, hips, low back, wrists, elbows, 
shoulders, and cervical spine.  He explained that he 
experienced pain with ambulation and stiffness in the morning 
that would gradually resolve during the day.  He said pain 
increased with physical activity, which limited his ability 
to exercise and interact with his children.  Upon physical 
examination, however, the examiner noted that each of the 
veteran's joints exhibited normal motion (shoulder: 180 
degrees of abduction, 90 degrees of internal and external 
rotation, 120 degrees of forward flexion, and 45 degrees of 
extension; elbows: 140 degrees of flexion and extension; 
wrists: 90 degrees of dorsiflexion and palmar flexion; hips: 
110 degrees of flexion, 50 degrees of internal rotation and 
60 degrees of external rotation).  The examiner concluded 
that the veteran suffered from multiple joint complaints 
since returning from the Gulf, which appeared to have some 
sort of immunological basis, as no gross orthopedic disease 
was shown.  In a May 1998 addendum report, it was noted that 
rheumatologic testing was negative. 

The absence of objective clinical findings to account for the 
veteran's complaints of joint pain was also noted at a VA 
compensation examination in April 2001.  The veteran 
reiterated his complaints of pain and stiffness in his joints 
in the morning.  Range of motion testing produced the 
following findings: Cervical spine exhibited 30 degrees of 
extension, 45 degrees of flexion, 80 degrees of rotation, and 
40 degrees of bending; both shoulders exhibited 180 degrees 
of flexion, 160 degrees of abduction, 40 degrees of 
extension, 90 degrees of external rotation, and 40 degrees of 
internal rotation, none of which produced pain; both elbows 
exhibited 140 degrees of flexion, and 90 degrees of 
supination and pronation; both wrists showed 80 degrees of 
dorsiflexion and palmar flexion, 20 degrees of radial 
deviation, and 30 degrees of ulnar deviation; the metacarpal 
phalangeal (MP) joints and all fingers exhibited 90 degrees 
of flexion; the proximal interphalangeal (PIP) joints 
exhibited 110 degrees of flexion; the distal interphalangeal 
(DIP) joints exhibited 70 degrees of flexion; both hips 
exhibited 10 degrees of flexion and internal rotation, and 30 
degrees of external rotation, with lateral hip and groin pain 
on extreme flexion and internal rotation.  Based on these 
findings, the examiner made the following conclusions:

I do not have much in the way of objective criteria 
for corroborating [the veteran's] complaints of 
multiple joint pains.  He has normal labs so far 
for rheumatologic workup and other than his known 
ACL tears does not have known arthritic conditions 
in any other joints.  Exams do not show any 
swelling or bogginess to the joints other than what 
he complains of.  The only joints that I can see on 
exam today seemed to cause visible pain on the 
knees when flexing or when squatting and the hips 
when flexing up and internally rotating, and I 
believe all joints examined have normal range of 
motion.  The only joints I see affected by other 
injuries aside from his polyarthralgia are the two 
knees of ACL injuries. 

The only joints I see affected with excess 
fatigability, weakened movement, or incoordination 
are the knee joints and hip joints, and did not see 
any additional loss of motion or ankylosis.  I did 
see weakened movement in the knees and hips at 
extremes of flexion.  I am asked to report whether 
pain which flares up could affect the joint when 
used repeatedly over time.  All I can go by is what 
the [veteran] tells me, but I do not see this on 
his exam today other than the hips and knees being 
affected by squatting.  Therefore, I feel the 
[veteran] has polyarthralgia by his symptoms only 
and cannot corroborate anything else by hard 
evidence. 

In December 2002, the same examiner reviewed the claims again 
and determined that the veteran's pain in his right knee was 
caused by his previous anterior crucial ligament tear and was 
not related to his service-connected undiagnosed illness.  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 20 percent for the 
veteran's multiple joint pain due to an undiagnosed illness.  
As an initial matter, the Board notes that the veteran's 
disabilities involving his knees, lumbosacral spine, and 
wrists have been attributed to known clinical diagnoses and, 
therefore, will not be considered in evaluating his 
disability involving multiple joint pain due to an 
undiagnosed illness.  In this respect, the veteran has been 
diagnosed as having arthritis in the lumbosacral spine and in 
both knees, and carpal tunnel syndrome in both wrists.  
Service connection has also been established for lumbosacral 
strain with degenerative joint disease, residuals of a left 
knee injury, and bilateral carpal tunnel syndrome.  
Therefore, evaluating these joints at this time would violate 
the rule against pyramiding, which is the evaluation of the 
same disability under different diagnostic codes.  See 38 
C.F.R. § 4.14. 

Turning to the joints at issue, the Board emphasizes that, in 
the absence of limitation of motion, DC 5003 does not provide 
an evaluation higher than 20 percent for involvement of two 
or more major joints.  In this case, there is simply no 
evidence that any of the joints at issue have exhibited 
limitation of motion.  See 38 C.F.R. §§ 4.71a, DCs 5201, 
5206, 5207, 5224-5227, 5251, 5252, 5271, 5290, Plates I and 
II (2002).  Upon range of motion testing for each of the 
joints at issue, two VA examiners in March 1998 and April 
2001 concluded that all joints demonstrated normal motion.  
Thus, there is simply no basis for an evaluation in excess of 
20 percent for the veteran's multiple joint pain under DC 
5003. 

The Board has also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  Section 4.40 provides, in pertinent part, that it is 
"essential that the examination on which ratings are based" 
adequately portray the "functional loss" accompanying the 
purportedly disabling condition which is the subject of the 
claim.  In defining that term, the regulation further states 
that functional loss may be due to "pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant" and that a joint "which becomes painful on use 
must be regarded as seriously disabled".  (Emphasis added).  
Section 4.45 states that to determine the factors causing 
disability of the joints inquiry must be directed toward, 
inter alia, "[p]ain on movement".  38 C.F.R. § 4.45(f).  
Thus, pain on use is as important in rating an orthopedic 
disability as is limitation of motion, since "functional loss 
caused by either factor should be compensated at the same 
rate.  Hence, under the regulations, any functional loss due 
to pain is to be rated at the same level as the functional 
loss where flexion is impeded."  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991)

In this case, the veteran's subjective complaints of sharp 
pain and stiffness in his joints on motion are inconsistent 
with the clinical findings on examination.  Two VA examiners 
found that all of the joints at issue exhibited full motion.  
Of particular relevance, the examiner in April 2001 also 
stated, "I do not have much in the way of objective criteria 
for corroborating [the veteran's] complaints of multiple 
joint pains."  Indeed, the examiner found that the only 
joints which exhibited excess fatigability, weakened 
movement, or incoordination were the hips, which nonetheless 
demonstrated normal motion.  The Board finds that these 
symptoms have been adequately compensated for in the 20 
percent evaluation.  Accordingly, there is no basis to assign 
an evaluation in excess of 20 percent for the veteran's 
multiple joint pain under 38 C.F.R. §§ 4.40, 4.45 and 4.59. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1) (2002).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

Here, no competent evidence shows that the veteran's multiple 
joint pain due to an undiagnosed illness has caused marked 
interference with employment, necessitated frequent periods 
of hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  At his 
November 1999 hearing, the veteran testified that worked full 
time as an airline pilot, but that that his service-connected 
joint pain precluded him from going on oversees flights which 
paid more money.  However, the Board notes that the veteran's 
impairment of earning capacity has been fully considered in 
assigning a 20 percent evaluation, and that marked 
interference with his employment has not been shown.  Thus, 
further development in keeping with the procedural actions 
outlined in 38 C.F.R.                § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an initial 
evaluation in excess of 20 percent for his multiple joint 
pain due to an undiagnosed illness.  Accordingly, there is 
not an approximate balance of positive and negative evidence 
to which the benefit-of-the-doubt standard applies.  VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); see 
also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
(holding that the VCAA did not alter the benefit-of-the doubt 
doctrine).  Hence, the appeal is denied.


ORDER

The claim for an initial evaluation in excess of 20 percent 
for multiple joint pain due to an undiagnosed illness is 
denied.




	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

